TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00442-CV



                                     Scott Mandle, Appellant

                                                 v.

 Old West Capital Co., as assignee of the judgment originally taken by Oliphant Financial
                 Corporation; and A+ Federal Credit Union, Appellees


            FROM THE COUNTY COURT OF LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-13-010555, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed an agreed motion to dismiss appeal. They state that they have

reached a settlement and request that this Court set aside the trial court’s judgment without regard

to the merits and remand the case to the trial court for rendition of judgment in accordance with the

parties’ settlement. They have attached a copy of the parties’ settlement agreement to their motion.

Accordingly, we grant the parties’ motion. We set aside the trial court’s judgment without regard

to the merits and remand the case to the trial court for rendition of judgment in accordance with the

parties’ settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Vacated and Remanded on Joint Motion

Filed: January 28, 2015




                                              2